DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 6, 8, 16 and 21 are objected to because of the following informalities:
Claim 3, line 5: “disposed” (between “member” and “configured”) should be removed.
Claim 3, line 7: “the” (between “and” and “at”) should be removed.
Claim 3, line 12: “,” (after “and”) should be removed.
Claim 6, line 3: --at least one-- should be added between “the” and “fixation”.
Claim 8, line 7: --.-- should be added after “ top surface”.
Claim 16, line 6: “3” should be changed to --4--.
Claim 21, line 3: --spacer-- should be added between “cortical” and “body”.
Appropriate correction is required.





Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the cancellous bone graft material" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the cortical bone graft material" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “wherein the frame defines four fixation element receiving apertures that extend through the support member, such that four fixation elements that are inserted through respective ones of the four fixation element receiving apertures and pass entirely through the spacer travel through the cancellous bone graft material without passing through any of the cortical bone graft material.” It is unclear how the fixation element can pass entirely through the spacer without passing through any of the cortical bone graft material when the spacer, as recited in claim 1, includes the cortical spacer body.  A further clarifying amendment is required.
Claim 8 recites the limitation "the at least one fixation element" in line 4.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6-8, 10, 11, 13 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonough et al. U.S. PG-Pub 2013/0166032 in view of Bhattacharya et al., U.S. PG-Pub 2009/0099661.
Regarding claims 3, 6 and 7, McDonough et al. discloses an intervertebral implant system comprising: an intervertebral implant configured to be inserted into an intervertebral space, the intervertebral implant including: a spacer (30) including a cortical spacer body (194) and a cancellous spacer body (190) (Fig. 5A and paragraph [0083] lines 1-6); and a frame (26) including a support member (34), and first and second arms (38, 42) that extend out from the frame and are configured to engage the spacer (Figs. 2A-3A); and
an expansion instrument (210) configured to expand the intervertebral implant flame to receive the spacer, the expansion instrument including: a first member defining 
wherein the frame defines at least one fixation element receiving aperture (either of apertures 58) that extends through the support member, such that a fixation element (62) inserted through the at least one fixation element receiving aperture travels from the support member and through the spacer (Figs. 3A, 5A and 16F).
McDonough et al. does not disclose the support member extending along a portion of the cancellous spacer body, such that the cancellous spacer body is disposed between the support member and at least a portion of the cortical spacer body, and such that the fixation element travels through the cancellous spacer body without passing through any of the cortical spacer body.
Bhattacharya et al. discloses an intervertebral spacer body having a cortical spacer body (18) and a cancellous spacer body (16) disposed proximal to at least a portion of the cortical spacer body (Fig. 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the spacer of McDonough et al. to have the cancellous spacer body disposed proximal with respect to the at least a portion of the cortical spacer body such that the cancellous spacer body is disposed between 
Regarding claims 8, 10 and 11, the combination of McDonough et al. as modified in view of Bhattacharya et al. disclose the spacer defining a top surface that extends from a proximal end surface (surface formed from 16, 18 after insertion of 16), a distal end surface (distal most surface of tapered end), and a bottom surface opposite the top surface (Fig. 8 of Bhattacharya et al.), the fixation element  creates at least one channel in the cancellous spacer body after it extends through the at least one fixation element receiving aperture, the at least one channel defines a first opening in the proximal end surface and a second opening in the top surface, wherein the at least one channel is open at an intersection of the proximal end surface and the top surface or bottom surface (as per Fig. 16F of McDonough et al.)
Regarding claims 13, 18 and 19, McDonough et al. discloses wherein the first and second frame arms (38, 42) are configured to engage the cortical spacer body so as to retain the spacer with respect to the frame (Fig. 2B); wherein the first and second instrument arms (220, 224) comprise respective first and second engagement members (both 262) that, in turn, define first and second dovetailed gripping portions (266), respectively, that are configured to releasably couple to the expansion instrument to the first and second frame arms, respectively; and wherein the first and second instrument 
Regarding claims 20 and 21, McDonough et al. discloses wherein the cortical spacer body defines at least one groove sized to receive first and second retention members (116) of the first and second frame arms (38, 42) (Figs. 2B, 3A); and the combination of McDonough et al. as modified in view of Bhattacharya et al. discloses wherein the spacer defines a proximal end surface that comprises the cancellous spacer body, and a distal end surface that defines the cortical spacer body, and wherein the distal end has a respective width, the proximal end has a respective width, and the respective width of the distal end is less than the respective width of the proximal end (distal end tapers) (Fig. 8 of Bhattacharya et al.).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonough et al., U.S. PG-Pub 2013/0166032 in view of Bhattacharya et al., U.S. PG-Pub 2009/0099661 as applied above, and further in view of Ferree et al., U.S. PG-Pub 2006/0020342.
McDonough et al. in view of Bhattacharya et al. discloses the invention essentially as claimed except for wherein the first opening is completely encircled by the proximal end surface.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first opening of the channel of McDonough et al. to be completely encircled by the proximal end surface further in view of Ferree et al. to permit functionally equivalent means for permitting the fixation member to pass into the vertebrae for additional fixation/greater securement of the implant within the vertebral space.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 3-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-33 of U.S. Patent No. 9,867,718. Although the claims at issue are not identical, they are not patentably distinct from each other because:
It is clear that all the elements of claims 3-21 of the application are to be found in claims 17-33 of the patent. The difference between claims 3-21 of the application In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 3-21 of the application are anticipated by claims 17-33 of the patent, they are not patentably distinct from claims 17-33 of the patent.

Allowable Subject Matter
Claims 4, 5, 12 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and with the filing of a terminal disclaimer to overcome the non-statutory double patenting rejection set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Gibson whose telephone number is (571)270-5274.  The examiner can normally be reached Monday-Thursday ~6:00 A.M. to 4:00 P.M. (CST).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERIC S GIBSON/           Primary Examiner, Art Unit 3775